                            IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

RAINER F. HUCK, an individual,
JOHN ANDERSON, an individual,                            MEMORANDUM DECISION AND
                                                         ORDER GRANTING DEFENDANTS’
                          Plaintiffs,                    MOTION TO DISMISS
v.

BUREAU OF LAND MANAGMENT; and
CASEY HAMMOND, Exercising Authority                     Case No. 2:19-CV-536 TS-PMW
of the Director,
                                                        District Judge Ted Stewart
                          Defendants.


       This matter is before the Court on Defendants’ Motion to Dismiss. For the reasons

discussed below, the Court will grant the Motion.

                                              I. BACKGROUND

       This case arises out of the passage of the John D. Dingell, Jr. Conversation, Management,

and Recreation Act (“Dingell Act”). 1 The Act established the San Rafael Swell Recreation

Area. 2 The Act requires the Bureau of Land Management (“BLM”) to develop a comprehensive

management plan for the area by 2024. 3 Additionally, the Dingell Act designated a number of

wilderness areas within Utah. 4 A wilderness designation places certain restriction on the land,




       1
           Pub. L. No. 116-9, 133 Stat. 580 (Mar. 12, 2019).
       2
           Id. Title I, Subtitle C, § 1221.
       3
           Id. Title I, Subtitle C, § 122(c)(1).
       4
           Id. Title I, Subtitle V, § 1118; Id. Title I, Subtitle C, § 1211–55.


                                                    1
including no permanent roads, no temporary roads, no use of motor vehicles, motorized

equipment, or other form of mechanical transport. 5

        Plaintiffs are individuals who allege that because of their age and physical ailments they

can only access these areas with motor vehicle assistance. Plaintiffs seek declaratory and

injunctive relief. Defendants seek dismissal, arguing that Plaintiffs lack standing, their claims

are not ripe, and the United States has not waived its sovereign immunity. The Court agrees that

Plaintiffs have failed to adequately demonstrate standing. Therefore, the Court declines to

address Defendants’ other arguments.

                                           II. DISCUSSION

            “Article III of the Constitution limits the jurisdiction of federal courts to ‘Cases’ and

‘Controversies.’ One component of the case-or-controversy requirement is standing, which

requires a plaintiff to demonstrate the now-familiar elements of injury in fact, causation, and

redressability.” 6 To demonstrate an injury in fact, the burden is on Plaintiffs to show “an

invasion of a legally protected interest which is (a) concrete and particularized and (b) actual or

imminent, not conjectural or hypothetical.” 7 “[T]he ‘injury in fact’ test requires more than an

injury to a cognizable interest. It requires that the party seeking review be himself among the

injured.” 8




        5
            16 U.S.C. § 1133(c).
        6
            Lance v. Coffman, 49 U.S. 437, 439 (2007).
        7
          Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992) (internal quotation marks and
citations omitted).
        8
            Sierra Club v. Morton, 405 U.S. 727, 734–35 (1972).


                                                    2
            Plaintiff Huck alleges that he suffers from severe pulmonary disease, which prevents

him from walking or hiking. However, he alleges he is an avid off-road motorcyclist. He was

previously able to ride his motorcycle on lands that either are or will be closed to motorized

vehicles as a result of the Dingell Act. Plaintiff Anderson similarly suffers from physical

ailments that require the use of motor vehicle assistance to access the areas at issue. Plaintiffs

allege that the closure of these areas will prevent them from accessing them.

            This case is similar to the facts of the seminal standing case Lujan v. Defenders of

Wildlife. In Lujan, wildlife conservation and other environment groups challenged a decision to

limit the geographic scope of the Endangered Species Act to the United States and the high

seas. 9 To support their claim for standing, the plaintiffs submitted two affidavits from their

members. In the first affidavit, an individual stated that she had traveled to Egypt in 1986 to

observe the traditional habitat of the endangered Nile crocodile and intended to do so again. 10

Another affiant stated that she had travelled to Sri Lanka in 1981 to observe the habitat of the

Asian elephant and leopard. 11 She went on to state that she intended to return to Sri Lanka in the

future but could not say when. 12 Both affiants stated that the decision to limit the geographic

scope of the Endangered Species Act threatened the endangered species they intended to observe

in the future because of certain projects being conducted in those areas.




       9
           Lujan, 504 U.S. at 558–59.
       10
            Id. at 563.
       11
            Id.
       12
            Id. at 563–64.


                                                   3
             The Supreme Court held that these statements were insufficient to demonstrate an

imminent injury to the affiants. The Court noted the fact “[t]hat the women ‘had visited’ the

areas of the projects before the projects commenced proves nothing.” 13 The Court went on to

state that

        the affiants’ profession of an ‘inten[t]’ to return to the places they had visited
        before—where they will presumably, this time, be deprived of the opportunity to
        observe animals of the endangered species—is simply not enough. Such ‘some
        day’ intentions—without any description of concrete plans, or indeed even any
        specification of when the some day will be—do not support a finding of the “actual
        or imminent” injury that our cases require. 14

             The same result is required here. In their Complaint, Plaintiffs allege that they have

been deprived of the opportunity to visit scenic and recreational areas they were previously

allowed to visit. 15 In their Verified Memorandum in Opposition to the Motion to Dismiss,

Plaintiffs state that they “have both visited those designated areas, and we are now barred or at

risk if we attempt to use motor vehicles in those areas.” 16 However, as the Supreme Court made

clear, the fact that Plaintiffs have visited these areas proves nothing. Absent from either the

Complaint or the Verified Memorandum in Opposition is any description of concrete plans to

visit the areas at issue. Unlike the affiants in Lujan, Plaintiffs do not even allege an intent to

return to these areas. Even if they had, those are the type of “some day” intentions that the

Supreme Court has found insufficient to demonstrate an actual or imminent injury.




        13
             Id. at 564.
        14
             Id.
        15
             Docket No. 1 ¶¶ 1–2.
        16
             Docket No. 29, at 10.


                                                    4
            Plaintiffs are correct that “a plaintiff satisfies the injury-in-fact requirement where he

alleges ‘an intention to engage in a course of conduct arguably affected with a constitutional

interest, but proscribed by a statute, and there exists a credible threat of prosecution

thereunder.’” 17 However, Plaintiffs have failed to allege either an intent to engage in conduct

proscribed by the statute or a credible threat of prosecution. As set forth above, Plaintiffs have

failed to allege a concrete plan to return. Further, the BLM has not issued any citations or

otherwise enforced any of the new closures. 18 Therefore, Plaintiffs have failed to demonstrate

standing and this action must be dismissed.

                                          III. CONCLUSION

       It is therefore

       ORDERED that Defendants’ Motion to Dismiss (Docket No. 24) is GRANTED.

Plaintiffs’ claims are dismissed without prejudice.

       DATED this 6th day of April, 2020.

                                                 BY THE COURT:



                                                 Ted Stewart
                                                 United States District Judge



       17
         Susan B. Anthony List v. Driehaus, 573 U.S. 149, 159 (2014) (quoting Babbit v. Farm
Workers, 442 U.S. 289, 298 (1979)).
       18
          Docket No. 24 Ex. A ¶ 6. Consideration of the Declaration of Chris Conrad does not
require conversion of the instant Motion into one for summary judgment. See Holt v. United
States, 46 F.3d 1000, 1003 (10th Cir. 1995) (“A court has wide discretion to allow affidavits,
other documents, and a limited evidentiary hearing to resolve disputed jurisdictional facts under
Rule 12(b)(1). In such instances, a court’s reference to evidence outside the pleadings does not
convert the motion to a Rule 56 motion.”) (internal citation omitted).


                                                     5
